Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 05/18/2021. Currently, claims 1-3, 5-16 and 23-24 are pending. Claims 17-22 have been withdrawn from further consideration.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Pub. No. US 2020/0135789 A1), herein Cheng, in view of Jin et al. (Pub. No. US 2018/0182806 A1), herein Jin.
	Regarding claim 12, Cheng discloses a semiconductor wafer, comprising: at least a semiconductor device formed on the semiconductor wafer, the semiconductor device comprising: a semiconductor substrate 404/504 having a pixel array region 110a/402a and a first seal ring region 110c/402c/502d, wherein the first seal ring region is proximate to an edge of the semiconductor substrate and surrounds the pixel array region; and a plurality of first deep trench isolation (DTI) structures 435/554/535 disposed in the first seal region, each of first DTI structures being filled with a dielectric material and extended into the semiconductor substrate, wherein the plurality of first DTI structure surrounds the pixel array region; and a scribe region disposed adjacent to the edge of the semiconductor device and being configured to surround the semiconductor device The periphery region 110c is a region where non-active circuit components, such as seal rings, are located…”).  
	Cheng does not specifically show wherein each of the plurality of first DTI structures is a continuous trench structure disposed to surround the pixel array region.
	In the same field of endeavor, Jin teaches a semiconductor device, wherein each of the plurality of first DTI structures is a continuous trench structure disposed to surround the pixel array region to decrease crosstalk between pixels (Jin: Figs. 2-34 and paragraphs [0043]-[0044]).
	Therefore, it would have been obvious to one of ordinary skill in the art to have each of the plurality of first DTI structures is a continuous trench structure disposed to surround the pixel array region, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
	Regarding claim 13, Cheng in view of Jin teaches the semiconductor device of claim 12, wherein the plurality of first DTI structure comprises an outermost first DTI structure configured to surround the other first DTI structures and the outermost first DTI structure being laterally spaced from the scribe region (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0048], [0109]; “… In some embodiments, the trench 444 includes multiple trench segments that are arranged along the perimeter of the active circuit region (402a, 402b) and together completely surround the active circuit region (402a, 402b) of each sensor chip 402 …In some embodiments, the trench 554 includes multiple trench segments that are arranged along the perimeter of the active circuit region (502a, 502b and 502c) and together completely surround the active circuit region (502a, 502b and 502c) of each sensor chip 502…”).  
	Regarding claim 14, Cheng in view of Jin teaches the semiconductor device of claim 12, further comprising: a first seal ring, formed in the first seal ring region, the first seal ring disposed proximate to the edge of the semiconductor substrate, and being vertically separated from the plurality of first DTI structures by a vertical distance (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0033], [0048]).  
	Regarding claim 15, Cheng in view of Jin teaches the semiconductor device of claim 14, wherein the first seal ring and the plurality of the first DTI structures are separated by a dielectric layer (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0031], [0032]).  
	Regarding claim 16, Cheng in view of Jin teaches the semiconductor device of claim 12, wherein the dielectric material include oxide material (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraph [0031]).
	
Claim 12 is also rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Pub. No. US 2020/0135789 A1), herein Cheng, in view of Oh et al. (Pub. No. US 2017/0170229 A1), herein Oh.
	Regarding claim 12, Cheng discloses a semiconductor wafer, comprising: at least a semiconductor device formed on the semiconductor wafer, the semiconductor device comprising: a semiconductor substrate 404/504 having a pixel array region 110a/402a and a first seal ring region 110c/402c/502d, wherein the first seal ring region is proximate to an edge of the semiconductor substrate and surrounds the pixel array region; and a plurality of first deep trench isolation (DTI) structures 435/554/535 disposed in the first seal region, each of first DTI structures being filled with a dielectric material and extended into the semiconductor substrate, wherein the plurality of first DTI structure surrounds the pixel array region; and a scribe region disposed adjacent to the edge of the semiconductor device and being configured to surround the semiconductor device (Cheng: Figs. 1, 3, 12, 22, 29, 35 and paragraphs [0016], [0018]-[0019], [0028]-[0029], [0033], [0048], [0075], [0087], [0107], [0109], [0121]; “…The periphery region 110c is a region where non-active circuit components, such as seal rings, are located…”).  
	Cheng does not specifically show wherein each of the plurality of first DTI structures is a continuous trench structure disposed to surround the pixel array region.
	In the same field of endeavor, Oh teaches a semiconductor device, wherein each of the plurality of first DTI structures 111 is a continuous trench structure disposed to surround the pixel array region to decrease 
	Therefore, it would have been obvious to one of ordinary skill in the art to have each of the plurality of first DTI structures is a continuous trench structure disposed to surround the pixel array region, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

It is also suggested to please take a look at Lee et al. (Pub. No. US 2016/0056200 A1) and Takahashi et al. (Pub. No. US 2020/0098798 A1).

Allowable Subject Matter
Claims 1-3, 5-11 and 23 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the first DTI structure is a continuous trench structure surrounding the pixel array region; and a second DTI structure filled with the dielectric material and the second DTI being disposed in the 
With respect to claim 24, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the semiconductor substrate comprises a second seal ring region between the pixel array region and the first seal ring region, wherein the second seal ring region has a second seal ring disposed therein surrounding the pixel array region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 12-16 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

June 19, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813